DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 11/30/2020. Claims 1-30 are pending.
The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2020/0145983, to Levitsky et al. (“Levitsky”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2019/0297648, to Nagaraja et al. (“Nagaraja”), which is newly cited in this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(1) as anticipated over Levitsky: Claims 1-9, 12-20, and 23-30.
35 U.S.C. § 103 as obvious over Levitsky in view of Nagaraja: Claims 10, 11, 21, and 22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 11/30/2020 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitations are interpreted under section 112(f):
Claim 28, “means for receiving” a message.
Claims 28 and 29, “means for using” reference signals.

The “means” are covered by the following corresponding structure in the specification:
The limitation “means for receiving” a message finds corresponding structure in at least Fig. 8, reception component 802, which can include “one or more antennas, a demodulator, a MIMO detector, a receive processor, a controller/processor, a memory, or a combination thereof” and/or “a transceiver” ¶¶ 83, 99, 100, 101, and Fig. 2, UE 120 with antennas 252a-r and demodulators 254a-r, ¶¶ 26, 37.
The limitation “means for using” reference signals finds corresponding structure in at least Fig. 8, beam failure detection component 808, ¶¶ 43, 44, 46, 47, 84, 101, which may be implemented in the physical components (e.g., memory 282 and processors 280) as shown in Fig. 2, ¶¶ 37, 40, 42.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-20, and 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levitsky.

Regarding claim 12, Levitsky teaches:
A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured (Levitsky, Fig. 4, the UE 120 has a memory 482 and controller/processor 480 configured to carry out the various described functions, ¶¶ 55-60; see also Fig. 10, device 1000 (e.g., a UE) has a memory 1012 and processor 1004 for carrying out the described functions, ¶¶ 96-99) to: 
receive a beam update message identifying a change from a first control resource set (CORESET) beam to a second CORESET beam (Levitsky, Fig. 7, at least the message 706 can be a beam update message that indicates a change a beam as identified by a CORESET, thus, a CORESET change, see ¶¶ 77-79); and 
use, for a beam failure detection (BFD) procedure, a first BFD reference signal associated with the first CORESET beam or a second BFD reference signal associated with the second CORESET beam based at least in part on one or more selection criteria (Levitsky, Fig. 7, at least in steps 710, 712, a beam failure detection reference signal associated with at least one of the CORESETs is identified and used based on various configurations and/or rules (i.e., the claimed selection criteria), see ¶¶ 81-83).

Regarding claim 1, there is recited steps to a “method of wireless communication performed by a user equipment (UE),” where the steps are virtually identical to the functions performed by the UE as recited in claim 12. As a result, claim 1 is rejected under section 102(a)(1) as anticipated over Levitsky for the same reasons as presented in the rejection of claim 12 above.

Regarding claim 23, there is recited a set of instructions stored on a “non-transitory computer-readable medium … for wireless communication,” where the instructions are virtually identical to the functions performed by the UE as recited in claim 12. Similar to the mapping in the rejection of claim 12, Levitsky teaches “non-transitory computer-readable medium storing [the] set of instructions for wireless communication.” Levitsky, Fig. 4, the UE 120 has a memory 482 and controller/processor 480 configured to carry out the various described functions, ¶¶ 55-60; see also Fig. 10, device 1000 (e.g., a UE) has a memory 1012 and processor 1004 for carrying out the described functions, ¶¶ 96-99. For this reason and since claim 23 recites virtually identical features as those recited in claim 12, claim 23 is rejected under section 102(a)(1) as anticipated over Levitsky for the same reasons as presented in the rejection of claim 12 above.

Regarding claim 28, Levitsky teaches:
An apparatus for wireless communication (Levitsky, Fig. 4, the UE 120, ¶¶ 55-60; see also Fig. 10, device 1000 (e.g., a UE), ¶¶ 96-99), comprising: 
means for receiving (Levitsky, Fig. 4, at least the antennas 452a-r and corresponding processors 456, 458, 480, ¶¶ 55-60; see also Fig. 10, device 1000 has a transceiver 1008 that can receive, ¶¶ 96-99) a beam update message identifying a change from a first control resource set (CORESET) beam to a second CORESET beam (Levitsky, Fig. 7, at least the message 706 can be a beam update message that indicates a change a beam as identified by a CORESET, thus, a CORESET change, see ¶¶ 77-79); and 
means for using (Levitsky, Fig. 4, UE 120 has controller/processor 480 that executes instructions from at least memory 482 to carry out functions, such as using reference signals, ¶¶ 55-60; see also Fig. 10, device 1000 has a processing system 1002 for carrying out functions, such as using reference signals, ¶¶ 96-99), for a beam failure detection (BFD) procedure, a first BFD reference signal associated with the first CORESET beam or a second BFD reference signal associated with the second CORESET beam based at least in part on one or more selection criteria (Levitsky, Fig. 7, at least in steps 710, 712, a beam failure detection reference signal associated with at least one of the CORESETs is identified and used based on various configurations and/or rules (i.e., the claimed selection criteria), see ¶¶ 81-83).

Regarding claims 2, 13, 24, and 29, which depend from claims 1 and 12, respectively, Levitsky further teaches that “the one or more processors, when using the first BFD reference signal or the second BFD reference signal, are configured to: use the first BFD reference signal or the second BFD reference signal based at least in part on whether a BFD reference signal measurement window is elapsed,” as recited in claim 13 and similarly in claims 2, 24, and 29. Levitsky, Fig. 6 shows a generally structure of a radio frame, which is made of subframes, which are made of slots, which are further made of symbols, where various symbols are used for control signaling, including reference signals that can be used for RLM/BFD measurement (see ¶¶ 65, 66, 73), and since these control signals happen periodically, so too are the reference signals measured periodically, which is a type of window (see ¶ 73).

Regarding claims 3, 14, 25, and 30, which depend from claims 2, 13, 24, and 29, respectively, Levitsky further teaches “the BFD reference signal measurement window is based at least in part on a receipt of the beam update message,” as recited in claims. Levitsky, Fig. 7, when the UE 120 receives the message 706 (i.e., beam update message) the reference signals are subsequently received (step 708), the associated resources identified (step 710), and then measured during the measurement period (step 712), thus, the window is based, at least in part, on receipt of the beam update message, see ¶¶ 73, 79-83.

Regarding claims 4, 15, and 26, which depend from claims 2, 13, and 24, respectively, Levitsky further teaches “the BFD reference signal measurement window is based at least in part on a particular quantity of slots,” as recited in the claims. Levitsky, Fig. 6 shows a generally structure of a radio frame, which is made of subframes, which are made of a particular quantity of slots, which are further made of symbols, where various symbols are used for control signaling, including reference signals that can be used for RLM/BFD measurement (see ¶¶ 65, 66, 73), and since these control signals happen periodically, so too are the reference signals measured periodically, which is a type of window (see ¶ 73).

Regarding claims 5, 16, and 27, which depend from claims 4, 15, and 26, respectively, Levitsky further teaches “the particular quantity of slots is based at least in part on at least one of a numerology of a bandwidth part or a reference subcarrier spacing,” as recited in the claims. Levitsky, Fig. 6 shows a generally structure of a radio frame, which is made of subframes, which are made of a particular quantity of slots based on a subcarrier spacing, which are further made of symbols, where various symbols are used for control signaling, including reference signals that can be used for RLM/BFD measurement (see ¶¶ 65, 66, 73), and since these control signals happen periodically, so too are the reference signals measured periodically, which is a type of window (see ¶ 73).

Regarding claims 6 and 17, which depend from claims 2 and 13, respectively, Levitsky further teaches “the BFD reference signal measurement window is statically defined,” as recited in both claims. Levitsky, Fig. 6 shows a generally structure of a radio frame, which is made of subframes, which are made of a particular quantity of slots, which are further made of symbols, which are a given size (i.e., statically defined), where various symbols are used for control signaling, including reference signals that can be used for RLM/BFD measurement (see ¶¶ 65, 66, 73), and since these control signals happen periodically, so too are the reference signals measured periodically, which is a type of window (see ¶ 73).

Regarding claims 7 and 18, which depend from claims 2 and 13, respectively, Levitsky further teaches “the one or more processors are further configured to: receive signaling identifying the BFD reference signal measurement window,” as recited in claim 18 and similarly in claim 7. Levitsky, ¶ 72, the reference signal measurement information may be signaled by the network.

Regarding claims 8 and 19, which depend from claims 7 and 18, respectively, Levitsky further teaches “the signaling includes an explicit identifier of the BFD reference signal measurement window, or a transmission configuration indicator state identifier, for the second BFD reference signal, which corresponds to a size of the BFD reference signal measurement window,” as recited in claim 19 and similarly in claim 8. Levitsky, ¶ 72, the reference signal measurement information may be explicitly signaled by the network.

Regarding claims 9 and 20, which depend from claims 1 and 12, respectively, Levitsky further teaches “the one or more processors, when using the first BFD reference signal or the second BFD reference signal, are configured to: use the first BFD reference signal or the second BFD reference signal based at least in part on whether a sample for the second BFD reference signal is received,” as recited in claim 12 and similarly in claim 1. Levitsky, Fig. 7, step 708, ¶ 80, all potential reference signals are received, thus, when using any of them at least a sample of all has been received.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Levitsky in view of Nagaraja, both of which are in the same field of beam failure detection as the claimed invention.

Regarding claims 10 and 21, which depend from claims 1 and 12, respectively, Levitsky is silent as to the additionally recited limitations. Nagaraja remedies this and teaches “the one or more processors, when using the first BFD reference signal or the second BFD reference signal, are configured to: 0097-2311422100418 use the first BFD reference signal or the second BFD reference signal based at least in part on whether a physical downlink control channel beam switching interval is elapsed,” as recited in claim 21 and similarly in claim 10. Nagaraja, ¶ 177, the beam switching, such as a beam failure detection procedure, is tied to the PDCCH beam switching event (i.e., interval). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the beam switching interval in Nagaraja with the system of Levitsky so that the UE does not waste resources implementing the beam switching in case a random access response message is received. See Nagaraja, ¶ 5.

Regarding claims 11 and 22, which depend from claims 10 and 21, respectively, taking the combined teachings of Levitsky and Nagaraja, the limitation “the physical downlink control channel beam switching interval is configured such that at least one BFD reference signal occasion associated with the second CORESET beam occurs during the physical downlink control channel beam switching interval,” as recited in the claims, is made obvious. For example, as noted above, Levitsky teaches using a reference signal from a CORESET (e.g., a second one) during a beam failure detection procedure (see Levitsky, Fig 7, ¶¶ 79-83) and Nagaraja teaches that the beam failure detection procedure happens during a beam switch event (i.e., the interval) (see Nagaraja, ¶ 177). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the beam switching interval in Nagaraja with the system of Levitsky so that the UE does not waste resources implementing the beam switching in case a random access response message is received. See Nagaraja, ¶ 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication Nos. 2021/0242922, 2020/0314676, and 2020/0154450 all describe various ways in which a beam failure detection procedure is configured, including the use of different reference signals associated with CORESETs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413